IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: ATTORNEYS                        : No. 49 INC
ADMINISTRATIVELY SUSPENDED              :
PURSUANT TO RULE 111(b),                :
Pa.R.C.L.E.                             :


                                   ORDER


PER CURIAM:



      AND NOW, this 16th day of March, 2016, the attorneys named on the attached

list are administratively SUSPENDED pursuant to Pa.R.C.L.E. 111(b).             The

suspensions shall be effective thirty days after the date of this Order, pursuant to

Pa.R.D.E. 217.